—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, *523Queens County (Salinitro, J.), dated October 27, 1998, which, upon a fact-finding order of the same court, dated August 25, 1998, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime, of reckless endangerment in the second degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of 18 months, with the condition that he complete 30 hours of community service. The appeal brings up for review the fact-finding order dated August 25, 1998.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the Presentment Agency (see, Matter of David H., 69 NY2d 792; cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to prove beyond a reasonable doubt that the appellant committed an act which, if committed by an adult, would have constituted the crime of reckless endangerment in the second degree (see, Penal Law §§ 120.20, 15.05 [3]; People v Galatro, 84 NY2d 160; People v Roth, 80 NY2d 239). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (cf., CPL 470.15 [5]). Ritter, J. P., Friedmann, Feuerstein and Smith, JJ., concur.